Exhibit 10.2

PURCHASE AGREEMENT

PURCHASE AGREEMENT, dated as of September 7, 2007 (the “Agreement”), by and
between Nationwide Financial Services, Inc. (the “Issuer”), and UBS AG, London
Branch (“UBS”) acting through UBS Securities LLC (“Agent”) as agent.

W I T N E S S E T H

WHEREAS, the Issuer has publicly announced its intention to repurchase shares of
its Class A common stock, par value $0.01 per share (the “Common Stock”), from
time to time (the “Repurchase Program”); and

WHEREAS, the Issuer desires to enter into the Agreement with UBS in order to
effect the Repurchase Program;

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

Section 1. Definitions.

As used herein the following terms shall have the meanings set forth below:

“Adjusted Number of Shares” means, as of any date, a number of Shares equal to
the Number of Shares minus the Assumed Short Position.

“Announcement Date” means in respect of a Merger Event, the date of the first
public announcement of a firm intention to merge or to make an offer that leads
to the Merger Event, as determined by the Calculation Agent.

“Assumed Short Position” means, as of any date, the product of (i) Number of
Shares multiplied by (ii) (a) the number of Trading Days from and including such
date to and including February 15, 2008 divided by (b) 111, as determined in
good faith by the Calculation Agent.

“Bankruptcy” means the Issuer is dissolved (other than pursuant to a
consolidation, amalgamation or merger); (2) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due; (3) makes a general assignment, arrangement or
composition with or for the benefit of its creditors; (4) institutes or has
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors' rights, or a petition is presented for its
winding-up or liquidation, and, in the



--------------------------------------------------------------------------------

case of any such proceeding or petition instituted or presented against it, such
proceeding or petition (A) results in a judgment of insolvency or bankruptcy or
the entry of an order for relief or the making of an order for its winding-up or
liquidation or (B) is not dismissed, discharged, stayed or restrained in each
case within 30 days of the institution or presentation thereof; (5) has a
resolution passed for its winding-up, official management or liquidation (other
than pursuant to a consolidation, amalgamation or merger); (6) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for it or
for all or substantially all its assets; (7) has a secured party take possession
of all or substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within 30 days thereafter; (8) causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in clauses (1) to
(7) (inclusive); or (9) takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the foregoing acts.

“Bloomberg Screen Volume at Price Page” shall mean the display designated as
page “NFS Equity AQR” on the Bloomberg Financial Service or such page as may
replace the Volume at Price page on that service for the purpose of displaying
daily volume and volume-weighted trading prices of equity securities during the
normal trading hours of 9:30 a.m. to 4:00 p.m., New York Time or, if such
service does not then publish daily volume and volume-weighted trading prices of
the Common Stock, such other page and services selected by the Calculation Agent
that reports daily volume and weighted trading prices of the Common Stock.

“Calculation Agent” shall mean UBS Securities LLC.

“Calculation Date” means, with respect to each Tranche, the first Trading Day
after the Last Averaging Date.

“Closing Price” of the Common Stock on any day shall mean the last reported
sales price regular way on such day or, in case no such sales price is reported
on such day, the average of the reported closing bid and asked prices regular
way of the Common Stock, in each case on the Exchange, or, if not then traded on
the Exchange, the principal securities exchange or quotation system on which the
Common Stock is then listed or admitted to trading, or, if not then listed or
admitted to trading on a securities exchange or quotation system, the average of
the closing bid and asked prices of the Common Stock in the over-the-counter
market on the day in question as reported by the National Quotations Bureau
Incorporated, or a similarly generally accepted reporting service, or, if not so
available in such manner, as furnished by any Exchange member firm selected in
good faith by the Calculation Agent.

“Combined Consideration” means New Shares in combination with Other
Consideration.

 

2



--------------------------------------------------------------------------------

“Cross Default” means the occurrence or existence of (1) a default, event of
default or other similar condition or event (however described) in respect of
the Issuer under one or more agreements or instruments relating to the payment
of money in an aggregate amount of not less than $50 million which has resulted
in such agreement or instrument becoming, or becoming capable at such time of
being declared, due and payable before it would otherwise have been due and
payable (after giving effect to any applicable notice requirement or grace
period) or (2) a default by the Issuer in making one or more payments on the due
date thereof in an aggregate amount of not less than $50 million under such
agreements or instruments (after giving effect to any applicable notice
requirement or grace period).

“Determined Amount” has the meaning ascribed to it in Section 3(d).

“Discount” means $0.53.

“Dividend Event” means the public announcement or notification to UBS pursuant
to Section 6 below of an ordinary or extraordinary dividend or distribution by
the Issuer with a record date occurring in any of the time periods specified
below with a value, as determined by the Calculation Agent in good faith, that
exceeds the amount specified below for such period by $0.01 or more

 

Period

   Dividend

September 7, 2007 through and including December 7, 2007

   $ 0.26

December 7, 2007 through and including February 15, 2008

   $ 0.26

“Early Closure” means the closure on any Trading Day of the Exchange or any
Related Exchange(s) prior to its regularly scheduled closing time.

“Excess Shares” means the number of Shares (if any) equal to (a)(i) the
Settlement Amount divided by (ii) the Reference Price minus (b) the Determined
Amount.

“Exchange” means the New York Stock Exchange or any successor thereto or any
substitute exchange or quotation system to which trading in the Shares has
temporarily relocated (provided that the Calculation Agent has determined that
there is comparable liquidity relative to the Shares on such temporary
substitute exchange or quotation system as on the original Exchange).

“Exchange Disruption” means any event (other than an Early Closure) that
significantly disrupts or impairs (as determined by the Calculation Agent) the
ability of market participants in general (i) to effect transactions in, or
obtain market values for, the Shares on the Exchange, or (ii) to effect
transactions in, or obtain market values for, futures or options contracts
relating to the Shares on the Related Exchange(s).

 

3



--------------------------------------------------------------------------------

“Execution Period” shall mean the period commencing on the First Averaging Date
and ending on the earliest of (i) the Last Averaging Date of the last Tranche,
(ii) the Termination Date or (iii) the Termination Event Termination Date.

“Failure to Pay or Deliver” means failure by the Issuer to make, when due, any
payment under this Agreement or any delivery of Shares under this Agreement
required to be made by it if such failure is not remedied on or before the third
Trading Day after notice of such failure is given to the Issuer by UBS or the
Agent.

“Final VWAP-Minus Price” means, in respect of each Tranche, (i) the arithmetic
average of daily volume-weighted average prices of Shares in each Trading Day
from the First Averaging Date up to and including the Last Averaging Date in
respect of such Tranche, as listed on Bloomberg Screen Volume at Price Page,
minus (ii) the Discount.

“First Averaging Date” means, with respect to each Tranche, September 10, 2007.

“Hedge Account Shares” means, as of any date, the Number of Shares minus the
Assumed Short Position.

“Last Averaging Date” means a Trading Day determined by UBS that is no later
than the Latest Completion Date and no earlier than:

 

  •  

September 21, 2007 in the case of Tranche One

 

  •  

October 5, 2007 in the case of Tranche Two

 

  •  

October 19, 2007 in the case of Tranche Three

 

  •  

November 2, 2007 in the case of Tranche Four

 

  •  

November 16, 2007 in the case of Tranche Five

Notice of the Last Averaging Date in respect of each Tranche shall be given by
UBS not later than 8:00 pm New York time on the business day following such Last
Averaging Date. Notice shall be irrevocable once provided to Issuer. If no
notice is provided, then the Last Averaging Date with respect to each Tranche
shall be the Latest Completion Date.

“Latest Completion Date” means February 15, 2008.

“Market Disruption Event” means the occurrence or existence of (i) a Trading
Disruption, (ii) an Exchange Disruption or (iii) an Early Closure, which in each
case the Calculation Agent determines is material.

“Material Subsidiary” means Nationwide Life Insurance Company, Nationwide Life
and Annuity Insurance Company and Nationwide Life Insurance Company of America.

 

4



--------------------------------------------------------------------------------

“Merger Event” means, in respect of any relevant Shares, any
(i) reclassification or change of such Shares that results in a transfer of or
an irrevocable commitment to transfer all of such Shares outstanding,
(ii) consolidation, amalgamation or merger of the Issuer with or into another
entity (other than a consolidation, amalgamation or merger in which such Issuer
is the continuing entity and which does not result in any such reclassification
or change of all of such Shares outstanding) or (iii) other takeover offer for
such Shares that results in a transfer or an irrevocable commitment to transfer
all such Shares (other than such Shares owned or controlled by the offeror), in
each case if the Merger Date is on or before the Last Averaging Date.

“Net Share Settlement” shall mean settlement by the Issuer of its obligations
hereunder in accordance with Section 3(c).

“New Shares” means shares (whether of the offeror or a third party).

“Number of Shares” means the quotient of (i) the Purchase Price divided by
(ii) the Closing Price of the Common Stock on September 7, 2007.

“Other Consideration” means cash and/or any securities (other than New Shares)
or assets (whether of the offeror or a third party).

“Payment Date” has the meaning ascribed to it in Section 3(b).

“Principal Account” means the notional principal account referred to in
Section 3(a).

“Purchase Price” means $152,498,307.

“Purchasing Date” means any Trading Day during the Execution Period.

“Reference Price” means the Closing Price of the Common Stock on the last
Trading Day of the Execution Period.

“Related Exchange(s)” means each exchange or quotation system where trading has
a material effect (as determined by the Calculation Agent) on the overall market
for futures or options contracts relating to the Shares.

“Scheduled Trading Day” means any day on which the Exchange and each Related
Exchange are scheduled to be open for trading for their respective regular
trading sessions.

“Settlement Amount” shall mean (i) in the case of the Issuer, the amount,
payable in cash or shares of the Issuer’s common stock, of any negative balance
in the Principal Account as of the Calculation Date, and (ii) in the case of
UBS, the amount of any positive

 

5



--------------------------------------------------------------------------------

balance in the Principal Account as of the Calculation Date, in each case as
determined by the Calculation Agent.

“Share-for-Combined” means, in respect of a Merger Event, that the consideration
for the relevant Shares consists of Combined Consideration.

“Share-for-Other” means, in respect of a Merger Event, that the consideration
for the relevant Shares consists solely of Other Consideration.

“Share-for-Share” means, in respect of a Merger Event, that the consideration
for the relevant Shares consists (or, at the option of the holder of such
Shares, may consist) solely of New Shares.

“Shelf Registration” means a registration statement in form and substance
reasonably acceptable to UBS for an offering to be made on a continuous basis
pursuant to Rule 415 under the Securities Act, registering UBS's resale, in any
manner or manners designated by UBS, of all the Stock Settlement Shares, any
Make-Whole Shares, and any other Shares held by UBS in connection with this
transaction which, in the opinion of counsel to UBS, are required to be included
in the Shelf Registration to be resold by UBS to the public.

“Short Squeeze” shall mean a situation where (i) UBS has determined, in its
judgment, that it is unable to hedge its exposure to the transaction
contemplated hereby because of the lack of sufficient shares of Common Stock
being made available for borrowing from lenders, including without limitation
UBS’s being required to redeliver shares of Common Stock to any lender at the
demand of such lender and not being able to meet such obligation in full in a
timely manner by reasonable efforts to borrow shares of Common Stock from
another lender or lenders, or (ii) UBS would incur a cost to borrow shares of
Common Stock to hedge its exposure to the transaction contemplated hereby that
is greater than a rate equal to 50 basis points per annum.

“Stock Settlement Amount” shall mean (i) in the case that the Issuer is required
to pay the Settlement Amount to UBS and has elected to pay the Settlement Amount
by delivery of shares of Common Stock to UBS pursuant to Section 3(c), an
amount, determined by the Calculation Agent, equal to the Settlement Amount to
be paid by the Issuer pursuant to Section 3(b), divided by the Reference Price,
and (ii) in the case that UBS is required to pay the Settlement Amount to the
Issuer and the Issuer has elected to require UBS to satisfy the obligation by
delivery of shares of Common Stock to the Issuer pursuant to Section 3(h), an
amount, determined by the Calculation Agent, equal to the Settlement Amount to
be paid by UBS pursuant to Section 3(b), divided by the weighted average price
per share actually paid by UBS to purchase such Stock Settlement Shares.

“Stock Settlement Shares” shall mean such whole number of shares included in the
Stock Settlement Amount.

“Termination Date” has the meaning ascribed to it in Section 4(b).

 

6



--------------------------------------------------------------------------------

“Termination Event” shall mean the occurrence of a (i) Bankruptcy, (ii) Cross
Default, (iii) Failure to Pay or Deliver, (iv) Short Squeeze, (v) Dividend Event
or (vi) if so designated by UBS, a tender offer of the type described below in
Section 4(c).

“Termination Event Termination Date” has the meaning ascribed to it in Section 8
below.

“Trading Day” shall mean any day on which the Common Stock is traded on the
Exchange or, if not then traded on the Exchange, the principal securities
exchange or quotation system on which such securities are then traded or, if not
then traded on a securities exchange or quotation system, in the
over-the-counter market, and on which no Market Disruption Event occurs.

“Trading Disruption” means any suspension of or limitation imposed on trading by
the Exchange or Related Exchange or otherwise and whether by reason of movements
in price exceeding limits permitted by the Exchange or Related Exchange or
otherwise (i) relating to the Shares on the Exchange or (ii) in futures or
options contracts relating to the Shares on any Related Exchange.

“Tranche” shall have the meaning ascribed to it in Section 2.

“Termination VWAP Price” means, for any Trading Day, the daily volume-weighted
average prices of Shares as listed on Bloomberg Screen Volume at Price Page.

Section 2. Purchase and Sale.

Subject to the terms and conditions set forth herein, UBS agrees to sell to the
Issuer, and the Issuer agrees to purchase from UBS, 2,921,983 shares (the
“Number of Shares”) of Common Stock (the “Shares”) at a purchase price per Share
equal to the Closing Price of the Common Stock on September 7, 2007 or on such
other date and at such other time as the parties may mutually agree (the
“Execution Date”). At 4:00 P.M. on the third Trading Day after the Execution
Date (the “Settlement Date”), UBS shall deliver or cause to be delivered the
Shares through the facilities of The Depository Trust Company (“DTC”) to the
Issuer against payment by the Issuer of the aggregate Purchase Price by wire
transfer of immediately available funds. The parties understand and agree that
the delivery of the Shares by or on behalf of UBS upon the payment of the
aggregate Purchase Price by the Issuer is irrevocable and that as of the
Settlement Date the Issuer will be the sole beneficial owner of the Shares for
all purposes. The Number of Shares shall be divided into five equal tranches
(each, a “Tranche”), which shall be designated, successively, Tranche One,
Tranche Two, Tranche Three, Tranche Four and Tranche Five.

As compensation to UBS for its commitment and services hereunder, the Issuer on
the Settlement Date will pay to UBS by wire transfer of immediately available
funds (i) a

 

7



--------------------------------------------------------------------------------

commission equal to $0.025 per share for the Shares to be delivered by UBS
hereunder on the Settlement Date and (ii) $902,059 (collectively, the “Contract
Fees”). The Contract Fees payable to UBS shall not be subject to refund.

Section 3. Settlement.

(a) On the Settlement Date, the Calculation Agent shall establish a notional
Principal Account in an amount equal to the Purchase Price. The Calculation
Agent shall adjust the Principal Account daily as follows:

 

  (i)

The Principal Account shall be reduced on the third day following the Last
Averaging Date in respect of each Tranche in an amount equal to the product of
(x) the quotient of (1) the Number of Shares divided by (2) five, and (y) the
Final VWAP-Minus Price with respect of such Tranche (the “Final Tranche
Amount”). The parties acknowledge that more than one Tranche may have the same
Last Averaging Date.

 

  (ii)

On the first Trading Day immediately following the Last Averaging Date in
respect of each Tranche, the Calculation Agent will calculate the Settlement
Amount in respect of such Tranche and notify (the “Settlement Amount
Notification”) the Issuer of the Settlement Amount for such Tranche and provide
a schedule of its calculations thereof. The Calculation Agent shall respond
promptly to all questions raised by the Issuer relating to such calculations. If
the Issuer objects to the calculation of such Settlement Amount, the Issuer
shall promptly notify the Calculation Agent, and the Issuer and UBS agree to use
their good faith best efforts to reach an agreement as to such Settlement
Amount. In the further event that the Issuer and UBS are not able to reach an
agreement, the Issuer and UBS shall appoint a third party with sufficient
expertise to determine the calculation of the Settlement Amount and such
calculations shall be binding on both parties. The fees and expenses of such
expert shall be shared equally by the Issuer and UBS.

(b) On the third Trading Day immediately following the Calculation Date in
respect of each Tranche (each a “Payment Date”), if the Settlement Amount in
respect of such Tranche is positive, UBS shall pay such Settlement Amount to the
Issuer and, if such Settlement Amount is negative, the Issuer shall pay the
absolute value of such Settlement Amount to UBS. Except as provided in
paragraphs (c) and (d) of this Section, all payments to be made under this
Section 3 shall be made on the applicable Payment Date by wire transfer of
immediately available funds.

(c) If the Issuer is required to pay a Settlement Amount to UBS pursuant to
paragraph (b) of this Section, the Issuer may, at its option, satisfy the
obligation by the delivery to UBS of a number of whole shares of Common Stock
(and a payment of cash in lieu of fractional shares, if any) equal to the Stock
Settlement Amount. In order to exercise this option, the Issuer must (each, a
“Condition on Net Share Settlement”) (i) notify UBS of its

 

8



--------------------------------------------------------------------------------

election to have any Settlement Amount payable in shares of Common Stock no
later than three days after the Last Averaging Date in respect of such Tranche
(the “Stock Election Notice”), (ii) enter into a registration rights agreement
with UBS in form and substance acceptable to UBS (the “Registration Rights
Agreement”) as soon as reasonably practicable following the date of the Stock
Election Notice in respect of such Tranche, which agreement will contain, among
other things, customary representations and warranties and indemnification and
other rights, including rights to customary opinions of counsel and accountant’s
“comfort letters,” relating to the registration of the Stock Settlement Shares,
the Make-whole Shares and any additional shares of Common Stock as to which UBS
is named as a selling securityholder in the Shelf Registration (the “Registered
Shares”); (iii) such Shelf Registration shall have been declared, or shall have
become automatically effective by the Securities and Exchange Commission (the
“SEC”) not less than fifteen days following the date of the Stock Election
Notice in respect of such Tranche; and (iv) the Issuer shall use its reasonable
best efforts to maintain the effectiveness of such Shelf Registration until all
Registered Shares have been sold by UBS. Subject to paragraph 3(g) below, if any
of the conditions in the preceding sentence are not met, the provisions of this
paragraph (c) shall be inoperative and the Issuer shall be obligated to pay any
applicable Settlement Amount by wire transfer of immediately available funds. If
the Issuer complies with all of its obligations under this paragraph (c), then
at 9:30 A.M. on the applicable Payment Date in respect of such Tranche (or as
soon as practicable after the Payment Date after the conditions under this
paragraph (c) have been met), the Issuer shall deliver to UBS (x) fully paid and
nonassessable Stock Settlement Shares, via book entry transfer through the
facilities of DTC, in such denominations and in such names as UBS may specify
and (y) the cash payment, if any, in lieu of fractional shares by wire transfer
of immediately available funds. The parties understand and agree that the
deliveries made pursuant to the preceding sentence shall be irrevocable and
shall satisfy in full the Issuer's obligations under this Section 3. The Issuer
covenants and agrees that it shall not elect net share settlement in respect of
any Settlement Amount owed hereunder unless it is able to make the
representation contained in Section 6(a)(viii) below as of the effective date of
any Stock Election Notice, and any Stock Election Notice shall be deemed to
include such representation.

If the Issuer delivers Stock Settlement Shares to UBS pursuant to this paragraph
(c) and within ten Trading Days after the applicable Payment Date, UBS resells
all or any portion of the Stock Settlement Shares and the net proceeds received
by UBS upon resale of such shares exceeds the Settlement Amount (or if less than
all of the Stock Settlement Shares are resold, the applicable pro rata portion
of the Settlement Amount), UBS shall promptly refund in cash such difference to
the Issuer; provided that UBS may, at its option, satisfy its obligation under
this sentence by returning to the Issuer any portion of the Stock Settlement
Shares that would, if sold, have resulted in net proceeds in excess of the
Settlement Amount. In the event that such net proceeds are less than the
Settlement Amount (or if less than all of the Stock Settlement Shares are
resold, the applicable pro rata portion of the Settlement Amount), the Issuer
shall pay in cash or additional shares of Common Stock (the “Make-whole Shares”)
such difference (the “Make-whole Amount”) to UBS promptly after receipt of
notice thereof. In the event that Issuer elects to pay the Make-whole Amount in
additional shares of Common Stock, the requirements set forth in this paragraph
(c) with respect to payment of the Settlement Amount in Shares, including
Make-whole requirements, shall apply, such that UBS shall pay to the

 

9



--------------------------------------------------------------------------------

Issuer any such excess and the Issuer shall pay to UBS in cash or Make-Whole
Shares any additional Make-Whole Amount. In calculating the net proceeds from
the resale of any Stock Settlement Shares there shall be deducted from such
proceeds any amount equal to the customary underwriting discount or commission
for underwritten offerings of common stock by companies comparable to the Issuer
multiplied by the total number of Shares sold for the account of UBS pursuant to
a Shelf Registration.

(d) Notwithstanding any other provision in this Agreement, if Issuer exercises
its right pursuant to Section 3(c) above, Issuer shall not be obliged to
deliver, in connection with this Agreement, in excess of 30 million shares of
Common Stock in the aggregate, as recalculated from time to time (the
“Determined Amount”). In the event that, but for this Section 3, Issuer would be
obliged to deliver a number of shares of Common Stock equal to the Determined
Amount plus the Excess Shares, Issuer agrees to, at its option, (i) satisfy its
remaining obligation by cash payment or; (ii) (x) use its best efforts to
increase its number of authorized shares, thereby increasing the Determined
Amount, to the extent necessary so that, but for this Section 3, the number of
shares of Common Stock Issuer would be obliged to deliver does not exceed the
(recalculated) Determined Amount and (y) allocate such newly authorized shares
of Common Stock in satisfaction of Issuer’s delivery obligations under this
Agreement in priority to any other use of such Common Stock. For the avoidance
of doubt, the obligation of Issuer to so use its reasonable best efforts is an
ongoing obligation.

(e) Issuer hereby represents and warrants that it will:

(i) calculate the Determined Amount based on the maximum amount able to be
calculated in accordance with EITF 00-19 or any successor financial statement
guidance; and

(ii) in respect of all equity derivative transactions in respect of which
Issuer’s equity securities constitute (all or part of) the instruments
underlying such transactions (the “Derivative Trades”), use the same methodology
to derive the Determined Amount (howsoever described) applicable to each
Derivative Trade as is used to derive the Determined Amount for this Agreement.

(f) UBS agrees that, in respect of any obligations Issuer has duly elected be
satisfied pursuant to Section 3(c) above, in the event of Issuer’s bankruptcy,
UBS shall not have rights in bankruptcy that rank senior to the rights in
bankruptcy of common shareholders of Issuer.

(g) If the Issuer has used its reasonable best efforts to satisfy the Conditions
on Net Share Settlement but has been unable to because the Shelf Registration is
not declared effective by the SEC within the time set out in paragraph 3(c) (or,
where UBS has previously agreed to extend such period based on a request by the
Issuer pursuant to paragraph 3(g)(ii), within such period as extended pursuant
to paragraph 3(g)(ii)), then the Issuer may elect to:

 

10



--------------------------------------------------------------------------------

(i) deliver the relevant number of Shares to UBS in which case:

(A) the day on which the Issuer makes such an election to deliver such Shares is
the “Issuer Election Date”, and

(B) Issuer shall withdraw any Registration Statement filed with the SEC in
connection with the Shares, and

(C) Issuer will enter into a private placement purchase agreement with UBS in
form and substance reasonably acceptable to UBS no later than the next Trading
Day following the Issuer Election Date, and

(D) Issuer shall deliver to UBS such Shares on the Settlement Date which, for
the purposes of this paragraph 3(g)(i)(D), shall be the third Trading Day
following the Issuer Election Date, and

(E) in addition to any Make-whole Amount payable by Issuer pursuant to paragraph
3(c) herein, Issuer shall deliver to UBS such additional Shares until UBS has
realized actual net proceeds upon resale of such Shares equal to the Settlement
Amount. At its election, UBS may by a written notice to Issuer retain a number
of Shares delivered by Issuer pursuant to this paragraph 3(g)(i). If UBS so
elects, UBS shall be deemed to have sold each such retained Share for an amount
equal to the price per Share obtained by UBS for the last Share sold by UBS
prior to sending written notice of its intention to retain Shares to Issuer. In
no event will UBS be obligated to exercise its right to retain Shares; or

(ii) request UBS to extend the period within which the Registration Statement is
to be declared effective by the SEC for a further period specified in writing by
UBS at the time of such extension.

(h) If UBS is required to pay a Settlement Amount to the Issuer pursuant to
paragraph (b) of this Section, the Issuer may, at its option, elect that UBS
satisfy the obligation by the delivery to the Issuer of a number of whole shares
of Common Stock (and a payment of cash in lieu of fractional shares, if any)
equal to the Stock Settlement Amount. In order to exercise this option, the
Issuer must notify UBS of its election to have any Settlement Amount payable in
shares of Common Stock no later than 3 days prior to the applicable Payment Date
(the “UBS Stock Election Notice”). If the condition in the preceding sentence is
not met, the provisions of this paragraph (h) shall be inoperative and UBS shall
be obligated to pay any applicable Settlement Amount by wire transfer of
immediately available funds. If the Issuer complies with all of its obligations
under this paragraph (h), then at 9:30 A.M. on the Payment Date, UBS shall
deliver to the Issuer (i) fully paid and nonassessable Stock Settlement Shares,
via book entry transfer through the facilities of DTC, and (ii) the cash
payment, if any, in lieu of fractional shares by wire transfer of immediately
available funds. The parties understand and agree that the deliveries made
pursuant to the preceding sentence shall be irrevocable and shall satisfy in
full UBS' obligations under this Section 3. Notwithstanding any

 

11



--------------------------------------------------------------------------------

other provision in this Agreement, if Issuer exercises its right pursuant to
Section 3(h) above, UBS shall not be obliged to deliver, in connection with this
Agreement, in excess of 30 million shares of Common Stock in the aggregate, as
recalculated from time to time.

Section 4. Anti-dilution Adjustments.

(a) Subdivisions and Combinations of Common Stock. In the event that the
outstanding shares of the Common Stock shall be subdivided or split into a
greater number of shares of Common Stock where the effective date of such
subdivision or the record date for such split occurs during the Execution
Period, the number of shares of Common Stock referred to herein shall be deemed
to be proportionately increased and the Final VWAP-Minus Price and Discount
shall be deemed to be proportionately decreased; conversely, in case outstanding
shares of Common Stock shall each be combined into a smaller number of shares of
Common Stock through a combination of shares of Common Stock or a reverse stock
split where the effective date of such combination or the record date for such
reverse stock split occurs during the Execution Period, the number of shares of
Common Stock referred to herein shall be deemed to be proportionately decreased
and the Final VWAP-Minus Price and Discount shall be deemed to be
proportionately increased. Any adjustment pursuant to this paragraph (a) shall
become effective (i) in the case of a subdivision or combination of the Common
Stock, at the close of business on the record date for such subdivision or
combination or (ii) in the case of a stock split or reverse stock split, at the
split, at the close of business on the record date for such stock split or
reverse stock split.

(b) Merger Events. In respect of each Merger Event, UBS and the Issuer or the
person formed by such consolidation or resulting from such merger or which
acquired such assets or which acquires the Issuer's Common Stock, as the case
may be, shall negotiate in good faith to amend this Agreement to give
appropriate effect to such transaction. In the event that the parties are unable
to reach an agreement ten (10) Trading Days prior to the effective date of such
transaction (the “Termination Date”), (i) the Execution Period shall terminate
on the Termination Date, (ii) the “Number of Shares” with respect to any Tranche
for which a Last Averaging Date has not yet been determined shall be deemed to
be “Adjusted Number of Shares” for purposes of Section 3(a)(i), (iii) the “Last
Averaging Date” with respect to any Tranche for which a Last Averaging Date has
not yet been determined shall be deemed to be the Termination Date for purposes
of Section 3(a)(i), (iv) the Principal Account as calculated in Section 3(a)(i)
shall be further reduced on such date by an amount equal to the product of
(x) an amount equal to the cash and fair market value (as determined by the
Issuer's Board of Directors whose good faith determination shall be conclusive
and binding) of the securities and/or property payable or distributable upon
such transaction in respect of one share of Common Stock and (y) the Assumed
Short Position as of such date, and (v) the Settlement Amount may be further
adjusted by the Calculation Agent by the amount that the Calculation Agent
reasonably determines in good faith to be UBS’s losses in connection with the
early termination of this Agreement resulting solely from changes in the
volatility of the Shares and to recover the Merger Consideration. “Merger
Consideration” means the product of (i) an amount equal to the fair market value
(as determined by the Issuer's Board of Directors whose good faith determination
shall be conclusive and binding) of the securities and/or property

 

12



--------------------------------------------------------------------------------

payable or distributable upon such transaction in respect of one share of Common
Stock on the closing date of the Merger Event, and (ii) the Assumed Short
Position.

If payment is required of Issuer in connection with a Merger Event, the Issuer
shall have the right, in its sole discretion, to elect (the “Extraordinary
Transaction Election”) to satisfy any such payment obligation by Net Share
Settlement of this Transaction PROVIDED THAT, in connection with a
“Share-for-Combined” Merger Event or “Share-for-Other” Merger Event, the
Extraordinary Transaction Election is available to satisfy only the percentage
of such payment obligation equal to the percentage of the non-cash consideration
over the total Combined Consideration (in the case of a “Share-for-Combined”
Merger Event) or total Other Consideration (in the case of a “Share-for-Other”
Merger Event). The remaining percentage of such payment obligation must be
satisfied in cash. The Issuer shall make any election to settle the Transaction
by way of Net Share Settlement within two Trading Days of the Announcement Date
but in any event not less than twenty Trading Days prior to the effective date
of such merger.

(c) Tender Offers. In the event an offer is made to the holders of Common Stock
to tender shares of Common Stock for consideration consisting of cash in whole
or in part, UBS may, in its discretion (i) accelerate the Last Averaging Date to
a date selected by UBS in its sole discretion, or (ii) adjust the Number of
Shares, in either case as UBS deems appropriate to account for the economic
effect on the Transaction solely as a result of changes in the volatility of the
Shares in connection with such Tender Offer, or to recover all Merger
Consideration in connection with such Tender Offer (as if such Tender Offer were
a Merger Event) (iii) treat the occurrence of such tender offer as a Termination
Event and terminate the Transaction in accordance with Section 8 below. UBS
shall notify the Issuer in writing as to the terms of any adjustment made
pursuant to this Section 4(c) no later than 5 days after the tender offer is
made.

(d) Other Events. In the event of any corporate event involving the Issuer or
the Common Stock not specifically addressed in subsections (a), (b) or (c) of
this Section 4 or in the event that the Calculation Agent, in its good faith
judgment, determines that the adjustments described in subsections (a), (b) or
(c) of this Section 4 will not result in an equitable adjustment of the terms of
the transaction described herein, and provided that, in each case, such
corporate event impacts the rights or obligations of a holder of Common Stock,
the terms of the transaction described herein shall be subject to adjustment by
the Calculation Agent (including, without limitation, the First Averaging Date,
the Last Averaging Date and the Number of Shares) as in the exercise of its good
faith judgment it deems appropriate under the circumstances in order to result
in an equitable adjustment to this transaction solely to reflect changes in the
volatility of the Shares in connection with such event. In the event that the
Issuer objects to the adjustments, the Issuer shall promptly so notify the
Calculation Agent and UBS, and the Issuer and UBS agree to use their good faith
best efforts to reach an agreement as to the adjustment. In the further event
that the Issuer and UBS are not able to reach an agreement, the Issuer and UBS
shall appoint a third party with sufficient expertise to determine the
adjustment and such adjustment shall be binding on both parties. The fees and
expenses of such expert shall be shared equally by the Issuer and UBS.

 

13



--------------------------------------------------------------------------------

Section 5. Acknowledgement.

The Issuer acknowledges and agrees that it is not relying, and has not relied,
upon UBS or Agent with respect to the legal, accounting, tax or other
implications of this Agreement and that it has conducted its own analysis of the
legal, accounting, tax and other implications of this Agreement. The Issuer
further acknowledges and agrees that neither UBS nor Agent have acted as its
advisor in any capacity in connection with this Agreement or the transactions
contemplated by this Agreement. The Issuer acknowledges that neither UBS nor
Agent is acting as the agent for the Issuer in effecting any purchase of Common
Stock pursuant to this Agreement. The Issuer understands and acknowledges that
UBS and its affiliates may from time to time effect transactions, for their own
account or the account of customers, and hold positions, in securities or
options on securities of the Issuer and that UBS and its affiliates may continue
to conduct such transactions during the Execution Period. The Issuer understands
and acknowledges that UBS and its affiliates intend to engage in hedging
activity that could affect the market for such securities and/or the Common
Stock that is the subject of this transaction, and consequently the cost or
proceeds to the Issuer hereunder.

Section 6. Representations, Warranties and Agreements.

(a) The Issuer hereby represents and warrants to UBS that:

(i) it has (or, in the case of the Registration Rights Agreement, will have when
and if executed) all power and authority to enter into this Agreement and the
Registration Rights Agreement and the transactions contemplated hereby and
thereby;

(ii) this Agreement has been duly authorized, validly executed and delivered by
the Issuer and constitutes a valid and legally binding obligation of the Issuer
enforceable in accordance with its terms, subject, as to enforcement, to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors' rights
and to general equity principles;

(iii) the Registration Rights Agreement, when and if executed and delivered
pursuant to Section 3(c) hereof, shall have been duly authorized, validly
executed and delivered by the Issuer and shall constitute a valid and legally
binding obligation of the Issuer enforceable in accordance with its terms,
subject, as to enforcement, to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors' rights and to general equity principles;

(iv) if Stock Settlement Shares are delivered pursuant to Section 3(c) or
Section 3(g), as the case may be, the Stock Settlement Shares, when delivered to
UBS or to the Issuer, as the case may be, will have been duly authorized and
will be duly and validly issued, fully paid and nonassessable and free of
preemptive and other rights;

 

14



--------------------------------------------------------------------------------

(v) the transactions contemplated by this Agreement, including the delivery of
the Stock Settlement Shares pursuant to Section 3(c) or Section 3(g), as the
case may be, are consistent with the authorization of the Repurchase Program;

(vi) the Issuer is not entering into this Agreement to facilitate a distribution
of the Common Stock (or any security convertible into or exchangeable for Common
Stock) or in connection with a future issuance of securities;

(vii) the Issuer is not entering into this Agreement to create actual or
apparent trading activity in the Common Stock (or any security convertible into
or exchangeable for Common Stock) or to raise or depress the price of the Common
Stock (or any security convertible into or exchangeable for Common Stock);

(viii) as of the date hereof (a) none of the Issuer and its executive officers
and directors is aware of any material nonpublic information regarding the
Issuer or the Common Stock and (b) all reports and other documents filed by the
Issuer with the Securities and Exchange Commission pursuant to the Securities
Exchange Act of 1934, as amended, when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading;

(ix) the repurchase of the Shares by the Issuer, the compliance by the Issuer
with all of the provisions of this Agreement and the consummation of the
transactions herein contemplated will not conflict with or result in a breach
(each, a “Breach”) of any of the terms or provisions of, or constitute a default
(each a “Default”) under, any indenture, mortgage, deed of trust, loan agreement
or any other agreement or instrument to which the Issuer or any of its Material
Subsidiaries is a party (collectively, “Contracts”) or by which the Issuer or
any of its Material Subsidiaries is bound or to which any of the property or
assets of the Issuer or any of its Material Subsidiaries is subject (except such
Breach or Default as would not reasonably be expected to materially adversely
affect the ability of the Issuer to perform its obligations under any Contract),
nor will such action result in any violation of the provisions of the
Certificate of Incorporation or By-laws of the Issuer, nor will such action
result in any material violation by the Issuer of any applicable statute, order,
rule or regulation of any court or governmental agency or body having
jurisdiction over the Issuer or any of its properties; and

(x) no consent, approval, authorization, order, registration or qualification of
or with any court or governmental agency or body having jurisdiction over the
Issuer or any of its properties is required for the repurchase of the Shares by
the Issuer, the compliance by the Issuer with all the terms of this Agreement,
or the consummation by the Issuer of the transactions contemplated by this
Agreement, other than the registration of the Stock Settlement Shares and any
Make-whole Shares under the Securities Act in accordance with the provisions of
Section 3(c), which registration shall be completed not less than fifteen days
following the Last Averaging Date in respect of the last Tranche, and such
authorizations,

 

15



--------------------------------------------------------------------------------

orders, registrations and qualifications as may be required under state or
securities or blue sky laws in connection with the resale by UBS of the
Registered Shares.

(b) UBS hereby represents and warrants to the Issuer:

(i) it has all power and authority to enter into this Agreement and the
Registration Rights Agreement and the transactions contemplated hereby and
thereby;

(ii) this Agreement has been duly authorized, validly executed and delivered by
UBS and constitutes a valid and legally binding obligation of UBS enforceable in
accordance with its terms, subject, as to enforcement, to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors' rights and to general
equity principles; and

(iii) the Registration Rights Agreement, when and if executed and delivered
pursuant to Section 3(c) hereof, shall have been duly authorized, validly
executed and delivered by UBS and shall constitute a valid and legally binding
obligation of UBS enforceable in accordance with its terms, subject, as to
enforcement, to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors' rights and to general equity principles.

(c) Issuer hereby covenants and agrees that it shall notify UBS in writing in
accordance with the provisions of Section 9 below of the declaration of any
dividend or distribution constituting a Dividend Event not less than thirty
Scheduled Trading Days prior to the record date in respect of any such dividend
or distribution.

Section 7. Indemnification.

(a) In the event that UBS becomes involved in any capacity in any action,
proceeding or investigation brought by or against any person in connection with
the transactions contemplated by this Agreement, the Issuer periodically will
reimburse UBS for its reasonable legal and other expenses (including the
reasonable cost of any investigation and preparation) incurred in connection
therewith; provided that such expenses will be promptly refunded to the Issuer
to the extent incurred in connection with a matter as to which UBS is not
entitled to indemnification under this Section 7. The Issuer also will indemnify
and hold UBS harmless against any losses, claims, damages or liabilities to
which UBS may become subject in connection with the transactions contemplated by
this Agreement, except to the extent that any such loss, claim, damage or
liability results from the gross negligence or bad faith of UBS in effecting the
transactions contemplated by this Agreement. If for any reason the foregoing
indemnification is unavailable to UBS or insufficient to hold it harmless, then
the Issuer shall contribute to the amount paid or payable by UBS as a result of
such loss, claim, damage or liability in such proportion as is appropriate to
reflect not only the relative benefits received by the Issuer on the one hand
and UBS on the other hand in the transactions contemplated by this Agreement as
well as the relative fault of the Issuer and UBS with respect to such loss,
claim, damage or liability and any other relevant equitable considerations. The
relative benefits to the

 

16



--------------------------------------------------------------------------------

Issuer, on the one hand, and UBS, on the other hand, shall be in the same
proportion as the aggregate Purchase Price bears to the commissions received by
UBS pursuant to the last paragraph of Section 2. The reimbursement, indemnity
and contribution obligations of the Issuer under this Section 7 shall be in
addition to any liability which the Issuer may otherwise have, shall extend upon
the same terms and conditions to any affiliate of UBS and the partners,
directors, officers, agents, employees and controlling persons (if any), as the
case may be, of UBS and any such affiliate and shall be binding upon and inure
to the benefit of any successors, assigns, heirs and personal representatives of
the Issuer, UBS, any such affiliate and any such person. The Issuer also agrees
that UBS nor any of such affiliates, partners, directors, officers, agents,
employees or controlling persons shall have any liability to the Issuer for or,
in connection with any matter referred to in this Agreement except to the extent
that any losses, claims, damages, liabilities or expenses incurred by the Issuer
result from the gross negligence or bad faith of UBS in effecting the
transactions that are the subject of this Agreement. The foregoing provisions
shall survive any termination or completion of this Agreement.

(b) Promptly after receipt by UBS or any of its affiliates, partners, directors,
agents, employees or controlling persons entitled to indemnification pursuant to
this Section 7 (each, an “Indemnified Party”) of notice of the commencement of
any action, such Indemnified Party will, if a claim in respect thereof may be
made against the Issuer under this Section 7, notify the Issuer in writing of
the commencement thereof, but the omission so to notify the Issuer will not
relieve it from any liability which it may have to any Indemnified Party under
this Section 7 except to the extent that the Issuer’s rights are materially
prejudiced as a result of such delay. Upon receipt of such notice, the Issuer
shall be entitled to participate at its own expense in the defense, or if it so
elects, to assume the defense of such action, in which event such defense shall
be conducted by counsel chosen by the Issuer and reasonably satisfactory to the
Indemnified Party or Indemnified Parties who shall be a defendant or defendants
in any such action and such defendant or defendants shall bear the fees and
expenses of any additional counsel retained by them; but if the Issuer shall
elect not to assume the defense of such action, the Issuer will reimburse such
Indemnified Party or Indemnified Parties for the reasonable fees and expenses of
any counsel retained by them; provided however, if the defendants in any such
action (including impleaded parties) include both the Indemnified Parties and
the Issuer and counsel for the Issuer shall have reasonably concluded that there
may be a conflict of interest involved in the representation by a single counsel
of both the Indemnifying Parties and the Issuer, the Indemnified Party or
Indemnified Parties shall have the right to select separate counsel,
satisfactory to the Issuer (it being understood, however, that the Issuer shall
not be liable for the expenses of more than one separate counsel representing
Indemnified Parties who are parties to such action).

Section 8. Termination Event.

Upon the occurrence of a Termination Event and so long as such Termination Event
shall be continuing, UBS may, in its discretion, by notice to the Issuer (the
date of such notice and the notice referred to in the succeeding clause being
referred to herein as the “Notice Date”), direct that the Execution Period shall
forthwith terminate on the date specified in such notice (the “Termination Event
Termination Date”). In such an event, (i) the Execution Period shall

 

17



--------------------------------------------------------------------------------

terminate on the Termination Event Termination Date, (ii) “Number of Shares”
with respect to any Tranche for which a Last Averaging Date has not yet been
determined shall be deemed to be “Adjusted Number of Shares” for purposes of
Section 3(a)(i), (iii) the “Last Averaging Date” with respect to any Tranche for
which a Last Averaging Date has not yet been determined shall be deemed to be
the Trading Day immediately preceding the Notice Date for purposes of
Section 3(a)(i), (iv) the Principal Account as calculated in Section 3(a)(i)
shall be further reduced on such date by an amount equal to the product of
(a) the arithmetic average of the Termination VWAP Price for each day during the
period commencing on and including the Notice Date to and including the
Termination Event Termination Date and (b) the Assumed Short Position, and
(v) the Settlement Amount shall be further adjusted by the amount that the
Calculation Agent reasonably determines in good faith to be UBS’s losses and
costs in connection with the early termination of this Agreement resulting
solely as a result of changes in the volatility of the Shares. In the event that
the Issuer objects to any adjustments made pursuant to this Section 8, the
Issuer shall promptly notify UBS, and the Issuer and UBS agree to use their good
faith best efforts to reach an agreement as to the adjustment. In the further
event that the Issuer and UBS are not able to reach an agreement in respect of
any such adjustment, the Issuer and UBS shall appoint a third party with
sufficient expertise to determine the adjustment and such adjustment shall be
binding on both parties. The fees and expenses of such expert shall be shared
equally by the Issuer and UBS.

Section 9. Miscellaneous.

(a) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and obligations
set forth herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

(b) Assignment. Neither the rights under this Agreement nor the obligations
created by this Agreement shall be assignable or delegable, in whole or in part,
by either party hereto without the prior written consent of the other (which
consent shall not be unreasonably withheld), and any attempt to assign or
delegate any rights or obligations arising under this Agreement without such
consent shall be void.

(c) Waivers, etc. No failure or delay on the part of either party in exercising
any power or right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. No
amendment, modification or waiver of any provision of this Agreement nor consent
to any departure by either party therefrom shall in any event be effective
unless the same shall be in writing and, in the case of a waiver or consent,
shall be effective only in the specific instance and for the purpose for which
given.

(d) Beneficiaries. This Agreement shall be binding upon, and inure solely to the
benefit of, the Issuer, UBS and, to the extent provided in Section 7 hereof, the

 

18



--------------------------------------------------------------------------------

affiliates, partners, directors, officers, agents, employees and controlling
persons, if any, of UBS, and their respective successors, assigns, heirs and
personal representatives, and no other person shall acquire any rights
hereunder.

(e) Rights of Set-Off. In addition to any rights of set-off a party may have as
a matter of law or otherwise, upon occurrence of an Event of Default with
respect to the Issuer, UBS shall have the right, without prior notice to the
Issuer or any other person, to (i) set off any obligation of the Issuer owing to
UBS or any affiliate of UBS against any obligations of UBS or any affiliate of
UBS owing to the Issuer, or (ii) for the purpose of cross-currency set-off,
convert any obligation to another currency at the market rate determined by UBS,
or (iii) if an obligation is unascertained, in good faith estimate that
obligation and set off in respect of the estimate, subject to the relevant party
accounting to the other when the obligation is ascertained. Nothing in this
Section 9(e) will have the effect of creating a charge or other security
interest. Notwithstanding anything to the contrary in the foregoing, UBS agrees
not to set off or net amounts due from the Issuer with respect to this
Transaction against amounts due from UBS to Issuer with respect to contracts or
instruments that are not Equity Contracts. ‘‘Equity Contract’’ means any
transaction or instrument that does not convey rights to UBS senior to claims of
common stockholders in the event of the Issuer’s bankruptcy.

(f) Changes of Law. If, due to any change in applicable law or regulations or
the interpretation thereof by any court of law or other body having jurisdiction
subsequent to the date of this Agreement, performance of any provision of this
Agreement or any transaction contemplated thereby shall become impracticable or
impossible, the parties hereto shall use their best efforts to find and employ
an alternative means to achieve the same or substantially the same result as
contemplated by such provision.

(g) Confidentiality. Subject to Section 5(a), to any contrary requirement of law
and to the right of each party to enforce its rights hereunder in any legal
action, each party shall keep strictly confidential and shall cause its
employees and agents to keep strictly confidential the terms of this Agreement
and any information of or concerning the other party which it or any of its
agents or employees may acquire pursuant to, or in the course of performing its
obligations under, any provision of this Agreement. In the event disclosure is
permitted pursuant to the preceding sentence, the disclosing party shall
(i) provide prior notice of such disclosure to the other party, (ii) use its
best efforts to minimize the extent of such disclosure and (iii) comply with all
reasonable requests of the other party to minimize the extent of such
disclosure. This Section 9(g) shall not prevent either party from disclosing
information as necessary to third-party advisors in connection with the
transactions contemplated hereby provided that such advisors agree in writing to
be bound by this Section 9(g) as if a party hereto. UBS hereby consents to the
issuance of a press release by the Issuer announcing its entry into this
Agreement and the filing with the SEC of a copy of this Agreement.

(h) Agent. UBS Securities LLC shall act as “agent” for UBS and the Issuer within
the meaning of Rule 15a-6 under the Exchange Act. The Agent is not a principal
to this Agreement and shall have no responsibility or liability to UBS or the
Issuer in respect of this Agreement, including, without limitation, in respect
of the failure of UBS or the Issuer to

 

19



--------------------------------------------------------------------------------

pay or perform under this Agreement. Each of UBS and the Issuer agrees to
proceed solely against the other to collect or recover any securities or money
owing to it in connection with or as a result of this Agreement. The Agent shall
otherwise have no liability in respect of this Agreement, except for its gross
negligence or willful misconduct in performing its duties as Agent hereunder. As
a broker-dealer registered with the Securities and Exchange Commission, UBS
Securities LLC, in its capacity as agent, will be responsible for (i) effecting
the transaction contemplated in this Agreement, (ii) issuing all required
notices, confirmations and statements to Buyer and Seller and (iii) maintaining
books and records relating to this Agreement.

(i) Headings. Descriptive headings herein are for convenience only and shall not
control or affect the meaning or construction of any provision of this
Agreement.

(j) Counterparts. This Agreement may be executed by the parties hereto in
counterparts, and each such executed counterpart shall be, and shall be deemed
to be, an original instrument and all such counterparts, taken together, shall
constitute one and the same instrument.

(k) Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein shall be validly given, made or served if in
writing and delivered personally, by telegram, by telecopy or sent by overnight
courier, postage prepaid, to:

UBS AG, London Branch at:

c/o UBS Securities LLC

299 Park Avenue, 29th Floor

New York, New York 10171

Attention: Paul Stowell and Sanjeet Dewal

Fax Number: 212-821-4610

With a copy to such address to attention of:

Legal and External Affairs

 

the Issuer at:

  

One Nationwide Plaza, 1-13-G3

  

Columbus, OH 43215

Attention of:

  

Roger W. Green

Fax Number:

  

614-677-6688

With a copy to:

  

Denise L. Skingle

  

Associate General Counsel

  

One Nationwide Plaza, 1-35-22

  

Columbus, OH 43215

Fax Number:

  

614-249- 2418

 

20



--------------------------------------------------------------------------------

or to such other address as any party may, from time to time, designate in a
written notice given in a like manner. Notice given by telegram or telecopy
shall be deemed delivered when evidence of the transmission is received by the
sender and shall be confirmed in writing by overnight courier, postage prepaid.
Notice given by overnight courier as set out above shall be deemed delivered the
business day after the date the same is mailed.

(l) Account Details.

 

  

UBS:

  

Cash Payments for Stock Purchase

  

Citibank, New York

  

ABA# 021 000 089

  

A/C# 4065 2556

  

UBS Securities, LLC

  

Cash Payments for Settlement

  

UBS AG Stamford

  

f/o UBS AG London Branch

  

ABA# 026-007-993

  

AC# 101-WA-140007-000

  

Issuer:

  

Bank:                     Bank of New York, New York City

  

ABA #:                  021000018

  

Account Name:      Nationwide Financial Services Inc.

  

Account #:             8900323973

(m) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the state of New York without reference
to conflict of law principles. Each party hereto irrevocably submits to the
extent permitted under applicable law to the non-exclusive jurisdiction of the
federal and state courts located in the Borough of Manhattan, State of New York.
Each party waives, to the fullest extent permitted by applicable law, any right
it may have to a trial by jury in respect of any suit, action or proceeding
relating to this Agreement.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, UBS and the Issuer have caused this Agreement to be duly
authorized, executed and delivered as of the date first written above.

 

UBS AG, LONDON BRANCH

By:

 

/s/ D. Mandel

Name:

 

Dmitry Mandel

Title:

 

Executive Director, Equity Risk Management

By:

 

/s/ Sanjeet Dewal

Name:

 

Sanjeet Dewal

Title:

 

Associate Director

UBS SECURITIES LLC

By:

 

/s/ D. Mandel

Name:

 

Dmitry Mandel

Title:

 

Executive Director, Equity Risk Management

By:

 

/s/ Sanjeet Dewal

Name:

 

Sanjeet Dewal

Title:

 

Associate Director

NATIONWIDE FINANCIAL SERVICES, INC.

By:

 

/s/ Timothy G. Frommeyer

Name:

 

Timothy G. Frommeyer

Title:

 

Senior Vice President and Chief Financial Officer

 

22